Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claim 19 is cancelled. Claims 11-18 and 20-21 are withdrawn. Claims 1-10 are being examined on the merits.	
Restriction/Election
Applicant’s election of Group I, Claims 1-10, drawn to a pharmaceutical composition, in the reply filed on 01/01/2021 is acknowledged. Applicant’s election of paclitaxel as the one active ingredient is also acknowledged.  Applicant traverses the restriction requirement, arguing that Danhier fails to disclose or teach the technical solution of the amended Claim 1, see Remarks p. 5, 2nd to last paragraph. 
The Examiner maintains the Unity of Invention restriction requirement as the claimed invention is not above prior arts cited in the previous office action and as described in the new art rejection herein. Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a pharmaceutical composition comprising an active ingredient, a polymer, and a surfactant, wherein the surfactant comprises a bile salt and the pharmaceutical composition comprises nanoparticles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Danhier. Danhier teaches the development of PEGylated PLGA-based nanoparticles loaded with paclitaxel, which reads on the polymer and active ingredient (Abstract, Materials and Method section). The nanoparticles were prepared with sodium cholate, which reads on the instantly claimed a bile salt surfactant (Materials and Method section). Thus, the claimed elements are expressly taught or are rendered obvious by Danhier. Groups I-III lack unity of invention because even . 
Applicant alleges that Danhier fails to disclose or teach the technical solution of amended Claim 1, which now recites surfactant to polymer ratio of 1:5 to 1:50, wherein Danhier teaches much higher ratio. Also, Applicant argues that Danhier teaches encapsulation efficiency that is much lower than other surfactant. Lastly, Applicant states that the technical solution presented in the application achieves unexpected results because the encapsulation efficiency is more than 90%, the stability of the composition with higher amount of bile salt is more stable, and the composition with bile salt achieves better sustained-release profile.  
Applicant’s arguments with respect to Danhier et al. have been considered but are moot because the rejection below does not rely on any reference applied in the prior restriction of record for any teaching or matter specifically challenged in the argument. As described in the rejection below, Zeng teaches the surfactant to polymer at a ratio within the instantly claimed range, and teaches bile acid. 
Regarding the encapsulation efficiency, the Examiner notes that the Example 4 in the specification, which does not have bile salt, still shows an encapsulation efficiency of 81%.  Therefore, it appears that this does not support the criticality being claimed for the presence of the bile salt in the composition based on the comparison with Examples 1-3 showing 87%-93% efficiency, which are very near the encapsulation efficiency in the absence of bile salt (81%). Furthermore, it is known in the art that presence of cholic acid reacted with PLGA (CA-PLGA) gives a much improved encapsulation efficiency of 98% vs. 78-86%, as Zeng has shown (Table 2).
Regarding the stability and better sustained-release profile being unexpected when there is bile salt, Zeng shows the stability being increased for the drug-loaded CA-PLGA nanoparticles (Table 2) based on the higher zeta potential, as well as the improved release profile for DTX-loaded PLGA NP (Figure 4). 
.  

Priority
This application 16/081,026, filed 08/29/2018 is a national stage entry of PCT/CN2017/075505, filed 03/02/2017, and claims foreign priority to 201610149312.8, filed 03/14/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement submitted on 08/29/2018, filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: a comma should separate “a bile salt” and “and the pharmaceutical composition”. Claim 3 is objected to because the acronyms PLGA and PLA must be spelled out when they are first used. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the phrase “which has an average particle size…”, but it is unclear what this recitation is referring to, whether to the nanoparticle in Claim 1 or the composition as a whole.  Claim 1 only recites that the composition comprises nanoparticles.  It is unclear what particular element claim 10 is attempting to limit. Thus, the metes and bounds of the claim is unknown and the claim is rejected. Clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim 6 recites “which is a nanoparticles”. Claim 9 recites “wherein the surfactant and the polymer are present in a ratio by weight ranging from 1:5 to 1:50”. However, Claim 1 already recites that the pharmaceutical composition of Claim 1 comprises nanoparticles, and wherein the surfactant and the polymer are present in a ratio by weight ranging from 1:5 to 1:50. Therefore, these claims do not further limit Claim 1, and are rejected. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Biomaterials 34 (2013) 6058- 6067), hereinafter Zeng, in view of Khopade et al. (US 2010/0297244 A1, Nov. 25, 2010).
Applicants Claims
Applicant claims a pharmaceutical composition, comprising an active ingredient, a polymer and a surfactant, wherein the surfactant comprises a bile salt and the pharmaceutical composition comprises nanoparticles, wherein the surfactant and the polymer are present in a ratio by weight ranging from 1:5 to 1:50; wherein the active ingredient is paclitaxel; wherein the polymer is selected from PLGA, PLA, a PLGA or PLA derivative or a combination thereof; , wherein the bile salt is selected from sodium cholate, sodium deoxycholate, sodium taurocholate or a combination thereof; wherein the surfactant excludes lipid surfactants; the composition is nanoparticles; wherein the polymer and the active ingredient are present in a ratio by weight ranging from 5:1 to 40:1; wherein the surfactant and the active ingredient are present in a ratio by weight ranging from 0.1:1 to 4:1; wherein the surfactant and the polymer are present in a ratio by weight ranging from 1:5 to 1:50; which has an average particle size of 50-200 nm.
Determination of the scope and content of the prior art (MPEP 2141.01)
nanoparticles, and teaches cholic acid functionalized nanoparticles consisting of PLGA and vitamin E TPGS for sustained and controlled delivery of docetaxel (Abstract). Zeng teaches the synthesis of cholic acid-PLGA (CA-PLGA), utilizing lactide and glycolide and the cholic acid at 16.44 g and 0.41 g, respectively (Section 2.2.2), arriving at a weight ratio of 40:1, which is within the instantly claimed ratio of polymer to surfactant. Zeng’s composition does not recite lipid surfactants, and teach the CA-PLGA nanoparticle size at 98.6 nm, which is within the size range instantly claimed (Table 2). Thus, Zeng renders obvious Claims 1, 3, 5-6, 9-10.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Zeng teaches docetaxel but does not expressly teach paclitaxel or the amount of active ingredient. Zeng teaches bile acid, cholic acid, but does not expressly teach bile salt selected from sodium cholate, sodium deoxycholate, sodium taurocholate, or their combination. 
	Khopade is in the same field of endeavor and cures the deficiency by expressly teaching paclitaxel as active ingredient, and the surfactant sodium glycocholate. Thus, the art reads on the elected active ingredient in the instant claims, and paclitaxel in Claim 2. Khopade’s example is near the instantly claimed ratio of surfactant to active ingredient in Claim 8 (Example 16). Khopade recites that, surprisingly, a mixture of surfactants provides a nanodispersion of taxane derivatives that remains stable for more than 6 hours even at low ratios of surfactant to taxane derivatives, particularly at a ratio of surfactant to taxane derivatives of about 1:5 to about 1:10 [0056], which is within the claimed ratio in Claim 8. Khopade recites that bile salts when used should be in the amount ranging from about 0.001% w/v to about 5.0% w/v, more preferably from about 0.01% w/v to about 1.0% w/v and most preferably from about 0.01% w/v to about 0.75% w/v [0059]. 
	Regarding Claim 7, Khopade exemplifies the use polymers polyvinylpyrrolidone and PEG-400 at 2.0625% and paclitaxel at 0.15% (Example 16), giving a ratio of polymer to active at 13.75:1, which is 
Regarding Claim 4, Khopade teaches that bile acids include cholic acid, chenodeoxycholic acid, deoxycholic acid, glycocholic acid, taurocholic acid, ursodeoxycholic acid and its derivatives, salts and mixture thereof [0054]. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Zeng teaches the active can be docetaxel.  Khopade teaches that the two most prominent members of taxane derivatives include paclitaxel and docetaxel ([0044-0045] of Khopade).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Zeng and Khopade and replace the docetaxel of Zeng with paclitaxel as both are commercially available taxane derivatives used as anti-tumor agents (Khopade, [0003]). One skilled in the art would have been motivated to utilize either paclitaxel or docetaxel or both as both are taught by Khopade as taxane derivatives which inhibit microtubule function. 
Zeng teaches the reaction of cholic acid with PLGA.  Khopade recognizes that bile acid surfactants include cholic acid and its salts. Whether cholic acid is utilized or the salt of cholic acid (i.e. sodium cholate) is utilized, the same polymer would form. Thus, a skilled artisan would combine the teachings of Zeng and Khopade and use the bile salt taught by Khopade in addition to, or to replace the bile acid of Zeng.  One skilled in the art would try any of the finite number of bile acids or their salts recited by Khopade as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Furthermore, the skilled artisan would start with the ratios of surfactant to active ingredient and polymer to active ingredient exemplified by Khopade (Example 16), and optimize the ratios within the amount ranges taught by Khopade, and arrive at the instantly claimed ratios.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616